Herlihy, J.
Appeal by the employer, insurance carrier and Special Disability Fund from a decision of the Workmen’s Compensation Board which found causal relationship between decedent’s occupational disease condition of silico-turberculosis and death. The death certificate specifies that death was of natural causes. The autopsy report states: “ Cause of Death: Acute myocardial infarct; Pulmonary embolism; Adenocarcinoma of cecum; Bronchogenic carcinoma of right lower lobe; Pulmonary silico-turberculosis.” There were three doctors who testified. Two of the doctors were of the opinion that the death was not causally related to the occupational disease. Dr. Dorfman was of the opinion that the death was causally related to the occupational disease. The issue is whether or not the opinion of Dr. Dorfman constitutes substantial evidence to support the board’s finding of causal relationship. It appears that Dr. Dorfman had attended and examined the decedent on several occasions before death — starting July 23, 1962 — and in fact had caused him to be hospitalized on March 20, 1963. The death occurred on April 2, 1963. Prior to giving his opinion, the doctor had knowledge of all of the relevant facts acquired by attending the decedent over a period of approximately one year and had examined the hospital records and autopsy report. The doctor considered all of the factors involved *874and the record sustains his opinion as to the cause of death. Decision affirmed, with costs to the Workmen’s Compensation Board. Gibson, P. J., Reynolds and Staley, Jr., JJ., concur; Taylor, J., not voting.